--------------------------------------------------------------------------------

Exhibit 10.2


EMBASSY BANCORP, INC.
OPTION PLAN


STOCK OPTION GRANT AGREEMENT




THIS STOCK OPTION GRANT AGREEMENT, dated as of ___________ __, _____ (the "Date
of Grant"), is delivered by EMBASSY BANCORP, INC. (the "Company'), to
_______________________________, (the "Optionee").


RECITALS


A.            The Embassy Bancorp, Inc. Option Plan (the "Plan") provides for
the grant of stock options to officers, employees and directors of the Company,
to purchase shares of common stock of the Company, (the "Shares"), in accordance
with the terms and conditions of the Plan.


B.             The Board of Directors of the Company (the "Board") has
determined that it would be to the advantage and interest of the Company to make
the grant provided for herein as an inducement for the Optionee to promote the
best interests of the Company and its stockholders.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


1.             Grant of Option.


Subject to the terms and conditions hereinafter set forth, the Company hereby
grants to the Optionee an option to purchase an aggregate number of Shares at
the option price set forth below (the "Option"):


An Incentive Stock Option to purchase ________ Shares at an option price of
$________ per Share based on the fair market value per Share on the Date of
Grant, which shall be exercisable as provided in Paragraph 6 below.


2.             Nature of Option.


The Option designated hereunder shall be an Incentive Stock Option intended to
meet the requirements of section 422 of the Internal Revenue Code of 1986, as
amended (the "Code") and as interpreted by relevant rulings, regulations and
other applicable authority. The Board of Directors of the Company (the "Board")
shall administer the Plan, shall interpret and construe this Stock Option Grant
Agreement in accordance with and pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any question arising hereunder.


In conformance with the foregoing, the Optionee understands and hereby
acknowledges that in the event that the aggregate fair market value (determined
at the time the Option is granted) of the Shares with respect to which incentive
stock options granted after December 31, 1986, are exercisable for the first
time by the Optionee during any calendar year (under all stock option plans of
the Company and its subsidiaries, if any) exceeds $100,000, then to the extent
of excess, all or a portion of this Option shall (if and to the extent, required
by section 422 of the Code) not be treated as an Incentive Stock Option.


3.             Restrictions on Exercise.


During the Optionee's lifetime, exercise of the option shall be solely by the
Optionee and, after the Optionee's death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the representatives
of the Optionee, or by the person or persons who acquire the right to exercise
the Option by will or by the laws of descent and distribution, to the extent
that the Option is then exercisable pursuant to the provisions of Paragraphs 5
and 6 below.

 
 

--------------------------------------------------------------------------------

 

4.             Exercise Procedures.


Subject to the exercise provisions below, the Optionee may exercise the Option
with respect to all or a portion of the Option. The Optionee may exercise the
Option by giving the President of the Company written notice of intent to
exercise in the manner provided in Paragraph 15 hereof.  Such notice shall
specify the number of Shares as to which this Option is to be exercised and
shall be accompanied by the applicable exercise price (i) in cash or personal
check, which shall be accepted subject to collection in the ordinary course,
(ii) with the approval of the Board, by delivering Shares already owned by the
Optionee having a fair market value on the date of exercise equal to the option
price, or (in) with a combination of cash, check or Shares.


The obligation of the Company to deliver Shares upon such exercise of the Option
shall be subject to all applicable Federal and State laws, rules, regulations
and such approvals by governmental agencies as may be deemed appropriate by the
Board, including, among other things, such steps as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations. The Board, as it deems appropriate, shall have the right to impose
restrictions on the resale or transfer of Shares received upon the exercise of
the Option, to comply with any applicable state or Federal securities laws. All
obligations of the Company hereunder shall be subject to the rights of the
Company or any of its subsidiaries as set forth in the Plan to withhold amounts
required to be withheld for any taxes. If the Optionee fails to accept delivery
of, or to pay for, any of the Shares specified in such notice upon tender of
delivery thereof, the Optionee's right to purchase such undelivered Shares may
be terminated, at the sole discretion of the Board. The date that notice of an
election to exercise is received by the Company shall be deemed the date of
exercise hereunder.


5.             Term of Option.


The Option granted hereunder shall have a term of nine (9) years from the Date
of Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the further provisions of this Stock
Option Grant Agreement.


The Option shall automatically terminate prior to the expiration of the option
term upon the happening of certain events, specified in the Plan including (i)
the expiration of the period beginning on the date the Optionee terminates
employment with the Company for any reason other than death or termination for
cause and ending sixty days after such termination; (ii) the expiration of the
six month period after the Optionee terminates employment with the Company on
account of death, or (iii) the date of the Optionee's employment with the
Company or any of its subsidiaries is terminated for cause by the Company, as
determined by the Board in accordance with the Company's personnel policy.

 
2

--------------------------------------------------------------------------------

 

6.             Vesting of Option.


The Option shall become exercisable in ________ installments according to the
schedule set forth below:


Date
 
Shares





Notwithstanding the foregoing, the Option shall become fully exercisable upon
the occurrence of a Change in Control (as defined in Section 9 of the Plan).


Notwithstanding anything to the contrary, the Option shall not become
exercisable after the Option is terminated as provided in Paragraph 5 above.


NOTWITHSTANDING ANY OTHER PROVISIONS SET FORTE HEREIN OR IN THE PLAN, IF THE
OPTIONEE SHALL CEASE TO BE AN EMPLOYEE OF THE COMPANY ON ACCOUNT OF TERMINATION
FOR CAUSE, AS DETERMINED BY THE BOARD IN ACCORDANCE WITH THE COMPANY'S PERSONNEL
POLICY AS IN EFFECT BEFORE ANY CHANGE IN CONTROL OF THE COMPANY, THE UNEXERCISED
PORTION OF THE OPTION AND ANY AND ALL RIGHTS HEREUNDER SHALL IMMEDIATELY
TERMINATE AND BE VOID.


7.             Right of First Refusal.


In the event that the Optionee exercises the Option and the Optionee, or the
Optionee's personal representative or beneficiary, wishes to sell, encumber or
otherwise dispose of any or all of the Shares so acquired, either at the time of
exercise or thereafter, the Optionee (or personal representative or beneficiary)
must offer to sell the Shares to the Company by giving the Company written
notice disclosing: (a) the name(s) of the proposed transferee of the Shares; (b)
the certificate number and number of Shares proposed to be transferred or
encumbered; (c) the proposed price; and (d) all other terms of the proposed
transfer. Within fourteen (14) days after receipt of such notice, the Company
shall have the option to purchase all or part of such Shares. If the Company
decides to exercise this option, the purchase price of the Shares shall be the
lesser of the proposed sale price or the fair market value of the Shares (as
defined in Section 5(b) of the Plan) on the date the written notice is received
by the Board.


In the event the Company does not exercise the option to purchase the Shares, as
provided above, the Optionee shall have the right to sell or otherwise dispose
of the Shares on the terms of the transfer set forth in the written notice to
the Company, provided such transfer is effected within fifteen (15) days after
the expiration of the Company's option period. If the transfer is not effected
within such period the Company must again be given an option to purchase, as
provided above.

 
3

--------------------------------------------------------------------------------

 

8.             Grant Subject to Plan Provisions.


This grant is made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The granting and exercise of the Option are subject to the
provisions of the Plan and to interpretations, regulations and determinations
concerning the Plan established from tie to time by the Board in accordance with
the provisions of the Plan, including, but not limited to, provisions pertaining
to (a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) capital or other
changes of the company and (d) other requirements of applicable law. A complete
copy of the Plan will be provided to the Optionee upon request.


9.             No Rights to Employment.


Neither the granting of the Option nor any other action taken with respect to
the Option or the Plan shall confer upon the Optionee any right to continue as
an employee of the Company or any of its subsidiaries or interfere in any way
with the right of the Company to terminate the Optionee's employment with the
Company or any of its subsidiaries at any time. Except as may be otherwise
limited by another written agreement, the right of the Company to terminate at
will the Optionee's employment (whether by dismissal, discharge, retirement or
otherwise) is specifically reserved.


10.           No Stockholder Rights.


Neither the Optionee, nor any person entitled to exercise the Optionee's rights
in the event of the Optionee's death, shall have any of the rights and
privileges of a stockholder with respect to the Shares subject to the Option,
except to the extent that certificates for such Shares shall have been issued
upon the exercise of the Option as provided herein.


11.           Cancellation or Amendment.


This grant may be canceled or amended by the Board, in whole or in part, at any
time if the Board determines, in its sole discretion, that cancellation or
amendment is necessary or advisable in light of any change after the Date of
Grant in (a) the Code or the regulations issued thereunder or (b) any federal or
state securities law or other law or regulation, which change by its term is
effective retroactively to a date on or before the Date of Grant.


12.           Board Authority.


The Board shall have the right to interpret the option and to make factual
determinations regarding this instrument and its decisions with respect thereto
shall be conclusive upon any question arising hereunder.

 
4

--------------------------------------------------------------------------------

 

13.           Assignment and Transfers


The rights and interests of the Optionee under this Stock Option Grant Agreement
may not be sold, assigned, encumbered or otherwise transferred, except in the
event of the death of the Optionee, by will or by the laws of descent and
distribution. In the event of any attempt by the Optionee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for herein, or in the event of the levy of any attachment,
execution or similar process upon the rights or interest hereby conferred, the
Company may terminate the Option by notice to the Optionee and the Option and
all rights hereunder shall thereupon become null and void.


14.           Applicable Law.


The validity, construction, interpretation and effect of this instrument shall
be governed by and determined in accordance with the laws of the Commonwealth of
Pennsylvania.


15.           Notice.


Any notice to the Company provided for in this instrument shall be addressed to
it in care of the President of the Company, P. 0. Box 20405, Lehigh Valley, PA
18002-0405, or such other address specified by the Company or any successor
thereto, and any notice to the Optionee shall be addressed to such Optionee at
the current address shown on the payroll of the Company, or to such other
address as the Optionee may designate to the Company in writing. Any notice
provided for hereunder shall be delivered by hand, sent by telecopy or telex or
enclosed in a properly sealed envelope addressed as stated above and deposited,
postage and registry fee prepaid, in a post office or branch post office
regularly maintained by the United States Postal Service.


16.           FDIC Provisions.


Optionee agrees and acknowledges that in accordance with FDIC regulations and
guidelines, Optinee may be required to exercise or forfeit this Option if the
Company's capital falls below minimum capital requirements.


IN WITNESS WHEREOF, EMBASSY BANCORP, INC. has caused its duly authorized officer
to execute and attest this instrument, and the Optionee has placed his or her
signature herein, effective as of the Date of the Grant.




Attest:
 
EMBASSY BANCORP, INC.
                       
By: 
                           
Accepted: 
         
Optionee
 

 
 
5

--------------------------------------------------------------------------------